DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
3.    A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/4/2022 has been entered.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5.	Claim 65 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no support for “per can coating weight” in claim 65, line 3.  The specification describes “mg/can dry coating weight” in paragraph [0149].

6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

7.	Claims 69 and 70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8.	Claim 69 recites the limitation "emulsion polymerized acrylic latex" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
9.	Claim 70 recites the limitation "emulsion polymerized acrylic latex" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

11.	Claims 45, 47-52, 54-62 and 65-70 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindenmuth et al. (US 2015/0147502) as evidenced by ExxonMobil (Safety Data Sheet of ESCOR EAA copolymers, 2019) and McKinney et al. (US Patent 4,988,781).
	Lindenmuth et al. disclose an aqueous based blend composition comprising: an aqueous polyolefin dispersion comprising base polymer such as ethylene-(meth)acrylate copolymer, one or more stabilizing agents such as ESCOR (ethylene acrylic acid has a molecular weight of 1000-50000, ExxonMobil, p. 8) (reads on alkali-soluble resin additive) in an amount of 1 to 50% by weight based on the total weight of the solid content, optionally one or more neutralizing agents; and an acrylic emulsion (reads on resin system); wherein the components were blended in a mixer (reads on physical blend), wherein the coating may be applied via spray coating (abstract, [0009], [0038], [0093], [0098], [0109]).
The limitations of claims 47 and 48 can be found in Lindenmuth et al. at [0057]-[0061], where it discloses the emulsion polymerization and not in the presence of the stabilizing agent.
The limitations of claim 49 can be found in Lindenmuth et al. at [0038] and [0098], where it discloses the external stabilizing agent.  
The limitations of claim 50 can be found in Lindenmuth et al. at [0040], where it discloses the partially stabilized.  
The limitations of claim 51 can be found in Lindenmuth et al. at [0038], where it discloses the ethylene-acrylic acid.  
The limitations of claim 52 can be found in Lindenmuth et al. at [0038], where it discloses the ESCOR (can be prepared with solvent described in col. 8, line 62 of McKinney et al.).
The limitations of claim 54 can be found in Lindenmuth et al. at [0038], where it discloses the stabilizing agents such as ESCOR (ethylene acrylic acid has a molecular weight of 1000-50000, ExxonMobil, p. 8).  
The limitations of claim 55 can be found in Lindenmuth et al. at [0038], where it discloses the amount of 1 to 50% by weight based on the total weight of the solid content.  
The limitations of claim 56 can be found in Lindenmuth et al. at composition 1 in Table 3, where it discloses the 55% of acrylic (18.17/(15+18.17)).  
The limitations of claim 57 can be found in Lindenmuth et al. at [0068], where it discloses the hydroxyalkylamide resin.  
The limitations of claims 58 and 59 can be found in Lindenmuth et al. at claim 1, where it discloses the composition without styrene, bisphenol A or F or S or epoxides.
Claims 60, 65 and 66 are inherent properties based on substantially the same components as claimed.  
The limitations of claim 61 can be found in Lindenmuth et al. at claim 1, where it discloses the solid content of 15 to 70% by weight of solids.  
The limitations of claim 62 can be found in Lindenmuth et al. at [0109]-[0111], where it discloses the method.  
The limitations of claims 67 and 68 can be found in Lindenmuth et al. at [0089], where it discloses the bis(N,N’-dihydroxyethyl)adipamide.  
The limitations of claim 69 can be found in Lindenmuth et al. at claim 1, [0057]-[0061], where it discloses the emulsion polymerization and the composition without bisphenol A or F or S or epoxides.
The limitations of claim 70 can be found in Lindenmuth et al. at [0048], [0057]-[0061], composition 1 in Table 3, where it discloses the emulsion polymerization of acrylic emulsion (having Tg of 20 to 65°C) and the 55% of acrylic (18.17/(15+18.17)).  

Claim Rejections - 35 USC § 103

12.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim Rejections - 35 USC § 102/103

13.	Claim 53 is rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Lindenmuth et al. (US 2015/0147502)).
The disclosure of Lindenmuth et al. is adequately set forth in paragraph 11 and is incorporated herein by reference.
Lindenmuth et al. disclose a stabilizing agents such as ESCOR (ethylene acrylic acid).  When the (structure or composition) recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed (structure or composition), the claimed physical properties relating to acid number would be expected to be present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 
14.	Claims 63 and 64 are rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Lindenmuth et al. (US 2015/0147502)).
The disclosure of Lindenmuth et al. is adequately set forth in paragraph 11 and is incorporated herein by reference.
Lindenmuth et al. disclose a beverage can having a coating thickness of between 1 and 20 µm.  When the (structure or composition) recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed (structure or composition), the claimed physical properties relating to Tg greater than about 50°C would be expected to be present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762